 Case 2:17-cv-08951-AFM Document 49 Filed 03/29/19 Page 1 of 4 Page ID #:243



     Alan Jay Weil (SBN 63153)                  Angela C. Agrusa (SBN 131337)
 1   aweil@kbkfirm.com                          angela.agrusa@dlapiper.com
     Shauna Woods (SBN 300339)                  DLA PIPER LLP
 2   swoods@kbkfirm.com                         2000 Avenue of the Stars, Suite 400
     KENDALL BRILL & KELLY LLP                  North Tower
 3                                              Los Angeles, California 90067-4704
     10100 Santa Monica Blvd, Suite 1725        Telephone: (310) 500-3591
 4   Los Angeles, California 90067              Facsimile: (310) 595-3361
     Telephone: (310) 556-2700
 5   Facsimile: (310) 556-2705            Kenneth M. Kwartler (SBN 115005)
                                          ken@kwartlerlaw.com
 6   Morgan E. Smith (SBN 293503)         KEN KWARTLER LAW OFFICE
     morgan.smith@finnegan.com            5300 Meadows Road, Suite 200
 7   FINNEGAN, HENDERSON, FARABOW, Lake Oswego, Oregon 97035
      GARRETT & DUNNER, LLP               Telephone: (503) 806-3734
 8   3300 Hillview Avenue                 Facsimile: (503) 620-4407
 9   Palo Alto, CA 94304
     Telephone: (650) 849-6600            Keith W. Medansky (admitted pro hac
     Facsimile: (650) 849-6666            vice)
10                                        keith.medansky@dlapiper.com
                                          Michael A. Geller (admitted pro hac
11   Mark Sommers (admitted pro hac vice) vice)
     mark.sommers@finnegan.com            michael.geller@dlapiper.com
12   FINNEGAN, HENDERSON, FARABOW, DLA PIPER LLP
     GARRETT & DUNNER, LLP                444 West Lake Street, Suite 900
13   901 New York Avenue NW               Chicago, Illinois 60606-0089
     Washington, DC 20001                 Telephone: (312) 368-7271
14   Telephone: (202) 408-4000            Facsimile: (312) 630-5345
15   Facsimile: (202) 408-4400
                                          Attorneys for Thrive Market, Inc.
16   Attorneys for Le–Vel Brands, LLC
17
                      UNITED STATES DISTRICT COURT
18               FOR THE CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION
19
20 LE–VEL BRANDS, LLC,                     CASE NO. 2:17-cv-08951 AFM
21                   Plaintiff,            JOINT STATUS REPORT
22             v.                          Judge: Hon. Alexander MacKinnon
23 THRIVE MARKET, INC.
24                   Defendant.
25
26
27
28
                                                                   RULE 26 JOINT REPORT
                                                               Case No. 2:17−cv−08951-AFM
 Case 2:17-cv-08951-AFM Document 49 Filed 03/29/19 Page 2 of 4 Page ID #:244




 1
 2         Pursuant to the Court’s scheduling order dated December 21, 2018 (Dkt. 44)
 3   Plaintiff Le–Vel Brands, LLC (“Le–Vel” or “Plaintiff”) and Defendant Thrive Market,
 4   Inc. (“Thrive Market” or “Defendant”) submit the following Joint Report.
 5         Through extensive and collaborative efforts, the parties believe they have
 6   reached agreement on the substantive terms of settlement, which will result in the
 7   resolution of this litigation. The parties’ recent efforts included a productive face-to-
 8   face meeting between principals.
 9         The parties believe that they can resolve all issues in this litigation and reach a
10   signed settlement agreement within the next thirty (30) days. Therefore, rather than
11   expending the considerable time and resources required to litigate this matter
12   (including any time required of the Court), the parties wish to focus their immediate
13   time and resources in finalizing a resolution via the contemplated settlement.
14         This notwithstanding, and mindful of their obligations to the Court, each party
15   has served its first set of written discovery and its responses to the first set of written
16   discovery. In light of the extensive settlement efforts, and to preserve the goodwill of
17   such negotiations, the parties have not yet conducted any depositions. This
18   notwithstanding, the parties are prepared to schedule depositions and produce
19   relevant, responsive documents in short order should settlement negotiations prove
20   unsuccessful (which the parties believe is unlikely).
21         In light of the parties’ substantial settlement efforts and progress, and to save
22   the resources of the Court, the parties request that all deadlines in the instant
23   proceeding be stayed for thirty (30) days to allow the parties to finalize and resolve
24   this matter.
25
26
27
28
                                                                              RULE 26 JOINT REPORT
                                                   2                      Case No. 2:17−cv−08951-AFM
 Case 2:17-cv-08951-AFM Document 49 Filed 03/29/19 Page 3 of 4 Page ID #:245




 1                             Respectfully submitted,
 2
 3   Dated: March 29, 2019     /s/ Shauna Woods
                               Alan Jay Weil (SBN 63153)
 4                             aweil@kbkfirm.com
                               Shauna Woods (SBN 300339)
 5                             swoods@kbkfirm.com
                               KENDALL BRILL & KELLY LLP
 6                             10100 Santa Monica Blvd, Suite 1725
                               Los Angeles, California 90067
 7                             Telephone: (310) 556-2700
                               Facsimile: (310) 556-2705
 8
                               Morgan E. Smith (SBN 293503)
 9                             morgan.smith@finnegan.com
10                             FINNEGAN, HENDERSON, FARABOW,
                                GARRETT & DUNNER, LLP
11                             3300 Hillview Avenue
                               Palo Alto, CA 94304
12                             Telephone: (650) 849-6600
                               Facsimile: (650) 849-6666
13
                               Mark Sommers (pro hac vice)
14                             mark.sommers@finnegan.com
                               FINNEGAN, HENDERSON, FARABOW,
15                              GARRETT & DUNNER, LLP
                               901 New York Avenue, N.W.
16                             Washington, D.C. 20001-4413
17                             Telephone: (202) 408-4000
                               Facsimile: (202) 408-4400
18
     Dated: March 29, 2019     /s/ Michael A. Geller
19                             Angela C. Agrusa (SBN 131337)
                               angela.agrusa@dlapiper.com
20                             DLA PIPER LLP
                               2000 Avenue of the Stars, Suite 400 North Tower
21                             Los Angeles, California 90067-4704 Telephone:
                               (310) 500-3591
22                             Facsimile: (310) 595-3361
23                             Kenneth M. Kwartler (SBN 115005)
                               ken@kwartlerlaw.com
24                             KEN KWARTLER LAW OFFICE
                               5300 Meadows Road, Suite 200
25                             Lake Oswego, Oregon 97035
                               Telephone: (503) 806-3734
26                             Facsimile: (503) 620-4407
27                             Keith W. Medansky (admitted pro hac vice)
                               keith.medansky@dlapiper.com
28                             Michael A. Geller (admitted pro hac vice)
                                                                    RULE 26 JOINT REPORT
                                          3                     Case No. 2:17−cv−08951-AFM
 Case 2:17-cv-08951-AFM Document 49 Filed 03/29/19 Page 4 of 4 Page ID #:246



                                     michael.geller@dlapiper.com
 1                                   DLA PIPER LLP
                                     444 West Lake Street, Suite 900
 2                                   Chicago, Illinois 60606-0089
                                     Telephone: (312) 368-7271
 3                                   Facsimile: (312) 630-5345
 4                                   Attorneys for Thrive Market, Inc.
 5
 6
 7
 8
 9   *Filer attests that all signatories listed, and on whose behalf the filing is submitted,
10   concur in the filing’s content and have authorized the filing.
11
     EAST\165654820.1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                             RULE 26 JOINT REPORT
                                                  4                      Case No. 2:17−cv−08951-AFM
